Title: From John Adams to William Cunningham, 23 October 1809
From: Adams, John
To: Cunningham, William



Dear Sir,
Quincy, Oct. 23, 1809.

I thank you for your favour of the 17th.—I know the integrity, talents and intelligence of great numbers of the Federalists: and have no doubt of the good intentions of the great body of that party: but of a great number of their leaders, and the most active of them especially, I have no better opinion than I have of some of the leaders of the Republicans. By their writings they have deceived the people into an affection and confidence in England, and an abhorrence of France; neither of which is well founded. The Funding system and Banking systems which are the work of the Federalists, have introduced more corruption and injustice, for what I know, than any other cause.
My confidence in Mr. Dana during the whole time we lived and acted together in Europe, ought not to have been concealed. I know that if he transmits to posterity any relation of the controversy between the Count De Vergennes and me, it must be founded on the letters that passed between us, which I possess as well as he. I can transmit it myself, if I should live: but as I care little about it, and it is not likely I shall live long enough to go through the plan I have in view, I shall probably leave it among a number of manuscript volumes, to be concealed forever from the public eye, or scattered and lost like the papers of Mr. Hancock and Mr. Samuel Adams. So many Federal lies have been published concerning the peace of 1783, that I was determined that all the papers relative to that transaction, should not be left for chance or cunning to mutilate or mangle. With great regard,
JOHN ADAMS.